United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-570
Issued: June 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 28, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 18, 2007, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a transient ischemic attack or other
condition as causally related to her federal employment on September 5, 2006.
FACTUAL HISTORY
On January 24, 2007 appellant, then a 46-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that she sustained an injury causally related to her federal
employment on September 5, 2006. She described her injuries as a mild stroke, elevated blood
pressure and light-headedness. Appellant did not provide a description of the employment
incident.

In a note dated September 11, 2006, Dr. David Mallamaci, a family practitioner,
diagnosed “TIA [transient ischemic attack] stroke.” He did not provide further explanation. In a
report dated March 5, 2007, Dr. Mallamaci stated that, prior to September 5, 2006, appellant did
not have high blood pressure. However, on September 11, 2006 she had elevated blood pressure
when examined.
By decision dated March 15, 2007, the Office denied the claim for compensation. The
Office found that appellant did not submit sufficient factual and medical evidence to establish the
claim.
Appellant requested an oral hearing before an Office hearing representative and
submitted additional evidence. In a hospital report dated September 5, 2006, Dr. Tushar Shah
reported that appellant was admitted after having symptoms of slurred speech while at work.
Dr. Shah indicated that symptoms had resolved by the time of her arrival at the hospital. On
September 6, 2006 appellant was treated by Dr. Robert Richardson, a neurologist. In a report of
that date, he provided a history that on the previous day appellant had developed lightheadedness, diaphoresis, subjective weakness and mild dysarthria. Dr. Richardson provided
results on examination and stated that appellant’s symptoms were “suggestive of a presyncopal
episode. I cannot completely rule out a TIA, but feel it is much less likely.” He recommended a
magnetic resonance angiography (MRA) of the brain. The record contains an MRA report dated
September 6, 2006.
At the hearing on August 9, 2007, appellant stated that on September 5, 2007 she was
performing hand stamping duties when she became hot and dizzy. A union official also alleged
the hand stamp area had poor ventilation. According to appellant, her supervisor had improperly
delayed filing the claim and had incorrectly reported that appellant had high blood pressure.
In a report dated August 21, 2007, Dr. Mallamaci stated, “[t]he poor ventilation system
and constant pressure to meet target times and deadlines in the [h]and [s]tamping area by
[m]anagement may have lead to the events that occurred in [appellant’s] T.I.A. (mild stroke). In
my professional opinion, [appellant’s] stressful working environment could have caused her mild
stroke.”
By decision dated October 18, 2007, the Office hearing representative affirmed the
March 15, 2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that he or she sustained an injury while in the performance of duty.2 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally,
“fact of injury” consists of two components which must be considered in conjunction with one
1

5 U.S.C. §§ 8101-8193.

2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

2

another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.3
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.4
ANALYSIS
Appellant filed a traumatic injury claim in this case. As to the employment incidents
alleged to have caused an injury, appellant reported she was performing hand stamping duties on
September 5, 2006. To the extent appellant alleges other employment factors, she did not
provide a detailed statement. There is a reference to poor ventilation at the August 9, 2007
hearing, but appellant did not discuss this allegation in detail or provide any supporting evidence.
Dr. Mallamaci noted, “constant pressure to meet target times,” an allegation appellant had not
previously raised. If appellant is claiming incidents or factors occurring prior to September 5,
2006, that would be an occupational claim and require a detailed statement as to the alleged work
factors so that the Office can make a proper determination as to whether a compensable work
factor was alleged and substantiated.5
As to the factual element of the claim, therefore, the evidence of record establishes only
that appellant was performing hand stamping duties on September 5, 2006. It is appellant’s
burden of proof to submit medical evidence on causal relationship between a diagnosed
condition and the identified employment factor. Dr. Mallamaci diagnosed a TIA, although he
did not explain whether this diagnosis was based on the September 6, 2006 diagnostic tests or on
other evidence.6 He did not discuss hand stamping duties. Dr. Mallamaci briefly referred to
poor ventilation and constant pressure, which have not, as noted above, been established by the

3

See John J. Carlone, 41 ECAB 354, 357 (1989).

4

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

5

An occupational disease or illness is a condition produced by the work environment over a period longer than a
workday or shift; a traumatic injury is a condition caused by incidents occurring within a single workday or shift. 20
C.F.R. § 10.5(q) and (ee). A claimant must establish a factual basis for an allegation and it must be substantiated as
a compensable work factor. See, e.g., Katherine A. Berg, 54 ECAB 262 (2002).
6

Dr. Richardson opined on September 6, 2006 that a TIA was less likely than a presyncopal episode, but this
apparently was before an MRA was performed.

3

record. Even if these factors were to be established, Dr. Mallamaci provides only a speculative
opinion on causal relationship, without providing any medical rationale.
The Board accordingly finds that appellant did not meet her burden of proof in this case.
The medical evidence is not sufficient to establish an injury causally related to appellant’s
employment on September 5, 2006.
CONCLUSION
Appellant did not meet her burden of proof to establish a TIA or other injury in the
performance of duty on September 5, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 18 and March 15, 2007 are affirmed.
Issued: June 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

